                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


MICHAEL WARREN                                  )
                                                )
v.                                              )         NO. 3:18-cv-01216
                                                )         JUDGE RICHARDSON
LEE COMPANY                                     )


                                               ORDER


        This case is set for a jury trial on April 21, 2020 beginning at 9:00 a.m. Counsel for the

parties shall appear for a Pretrial Conference in this Court on April 13, 2020 at 10:00 a.m. All

lawyers who will participate in the trial must attend the pretrial conference.

                                       Pretrial Filing Deadlines

        Counsel shall submit a Joint Proposed Pretrial Order to the Court by April 6, 2020. The

Pretrial Order shall contain: (1) a recitation that the pleadings are amended to conform to the

Pretrial Order and that the Pretrial Order supplants the pleadings; (2) a statement of the basis for

jurisdiction in this Court; (3) a short summary of the Plaintiff's theory (no more than one page);

(4) a short summary of the Defendant's theory (no more than one page); (5) a statement of the

issues, including a designation of which issues are for the jury and which are for the Court; (6) a

succinct statement of the relief sought; (7) a summary of any anticipated evidentiary disputes; and

(8) an estimate of the anticipated length of the trial.

        The parties shall also submit to the Court, by April 6, 2020 the following:

        (1) joint proposed jury instructions and verdict forms as follows: Counsel shall exchange

proposed jury instructions on the substantive law of this specific case and proposed verdict forms

and confer to reach agreement. Thereafter, counsel shall jointly prepare and file a set of agreed,




     Case 3:18-cv-01216 Document 16 Filed 02/06/19 Page 1 of 4 PageID #: 54
proposed, case specific, jury instructions and verdict forms. Each proposed jury instruction shall

include citations to supporting authorities. Counsel shall separately file any disputed jury

instructions or verdict forms.

       (2) witness lists, except for witnesses solely for impeachment in accordance with Fed. R.

Civ. P. 26(a)(3);

       (3) exhibit lists, except for documents solely for impeachment in accordance with Fed. R.

Civ. P. 26(a)(3). Plaintiff’s exhibits shall be premarked as “P-1, P-2,” etc. Defendant’s exhibits

shall be premarked as “D-1, D-2.” The authenticity of exhibits should be stipulated to if at all

possible. Failure to include an exhibit on this exhibit list will result in its not being admitted into

evidence at trial, except upon a showing of good cause; and

       (4) any stipulations.

                           Motions in Limine and Objections to Experts

       By March 30, 2020, the parties shall file any motions in limine and any motions objecting

to expert testimony. Any responses to such motions shall be filed by April 6, 2020.

                                 Information Exchanged but Not Filed

       By March 30, 2020, the parties shall exchange copies of exhibits and make available for

examination by any opposing party the original of all exhibits. By this same date, the parties shall

exchange designations of portions of depositions to be read into evidence during the case in chief.

The parties should attempt to agree on additions to the designations necessary to put responses

into context.




     Case 3:18-cv-01216 Document 16 Filed 02/06/19 Page 2 of 4 PageID #: 55
                                        Discovery

       Expert witness disclosures shall be made timely, in accordance with Local Rule

39.01(c)(5)(C). Supplemental responses to interrogatories, requests for production and requests

for admissions shall be made timely in accordance with Local Rules 39.01(e). Objections to the

use of a deposition at trial shall be made timely in accordance with Local Rule 39.01(c)(4).The

Court may exclude evidence, or order other sanctions, for violation of a duty or deadline to make

or supplement expert witness disclosures or discovery responses.

                              Employment Discrimination Damages

       In addition, the parties shall file briefs, on or before April 6, 2020, on what damages are

recoverable in this action and, for each, whether the Court or the jury determines the amount.

                                        Pretrial Conference

       Counsel shall be prepared, at the Pretrial Conference, to:

       (1) identify and discuss undisputed facts and issues;

       (2) discuss the status of discovery;

       (3) discuss any demonstrative aids to be used during opening statements;

       (4) preview proposed testimony;

       (5) discuss expert testimony;

       (6) preview proposed exhibits;

       (7) discuss motions in limine;

       (8) discuss proposed jury instructions and verdict forms;

       (9) discuss settlement; and

       (10) discuss any need for possible pretrial briefs.




     Case 3:18-cv-01216 Document 16 Filed 02/06/19 Page 3 of 4 PageID #: 56
IT IS SO ORDERED.


                                         ______________________________
                                         ELI RICHARDSON
                                         UNITED STATES DISTRICT JUDGE




   Case 3:18-cv-01216 Document 16 Filed 02/06/19 Page 4 of 4 PageID #: 57
